Case 2:20-cv-02291-DOC-KES Document 206 Filed 02/03/21 Page 1 of 2 Page ID #:3658




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-(KESx)                             Date: February 3, 2021

  Title: LA ALLIANCE FOR HUMAN RIGHTS, et al. v. CITY OF LOS ANGELES, et
         al.


  PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                  Not Present
               Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                 DEFENDANT:
             None Present                                 None Present


        PROCEEDINGS: (IN CHAMBERS ORDER)

  The Court sets the time for the hearing on Thursday, February 4, 2021 at 10:00 a.m.

  Some of the preliminary questions that the Court will be asking of City, County and
  LAHSA at the end of the presentations are as follows:

     1. What new actions to address the homeless crisis have been taken since June 18,
        2020 and for the entire year 2020?

     2. Are there fewer or more persons experiencing homelessness in Skid Row today
        than in June 18, 2020 and for the entire year 2020?

     3. What has been done to increase access to services for those persons
        experiencing homelessness who suffer from mental illness?

     4. What is death rate amongst the homeless population in 2020 and the progression
        over the last five years in Skid Row?
Case 2:20-cv-02291-DOC-KES Document 206 Filed 02/03/21 Page 2 of 2 Page ID #:3659
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                       Date: February 3, 2021

                                                                                        Page 2

     5. How many people experiencing homelessness have died in Skid Row, the City and
        the County since June 18, 2020 and for the entire year 2020? What is the
        progression over the last five years on Skid Row, the City and County?

     6. How many reported fires involving the people experiencing homelessness have
        occurred in Skid Row, the City and County since June 18, 2020 and for the entire
        year 2020? What is the progression over the last five years on Skid Row, the City
        and County?

     7. Did the tents erected last week in Skid Row and did the City provide some relief
        for the homeless?

     8. Can more tents be erected? Can they be staffed with services?

     9. What emergency efforts can be employed by the City and County to address
        interim/emergency housing shelters for the population in Skid Row?

  There have been numerous requests from council or board members to speak. The Court
  invites these presentations and suggests coordination through Councilman De Leon
  Offices. Social distancing can be maintained by being in the parking lot area and then
  being asked to make a presentation so that there are safeguards for everyone in
  attendance. If any agency officials desire to be present the Court would ask that they
  remain socially distanced in the parking lot if they are needed by elected officials to
  answer questions.

  In addition to the invitation to have Mayor Eric Garcetti, City Attorney Mike Feuer and
  Chairman of the Board of Supervisors Hilda Solis address the Court, the following
  elected officials have already indicated that they would like to speak and will be
  speaking:

  Councilmember Kevin De Leon
  Councilmember Mike Bonin
  Los Angeles County Board of Supervisor Kathryn Barger

   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd
